     Case: 1:15-cv-00210-WHB Doc #: 107 Filed: 11/29/18 1 of 6. PageID #: 2123



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


Elizabeth Goodwin, Administrator of the
Estate of Brian Garber,                               CASE NO. 1:15-cv-00210

                  Plaintiff,                          MAGISTRATE JUDGE
                                                      WILLIAM H. BAUGHMAN

        vs.

Richland County, et al.,

                  Defendants.


 DEFENDANTS' SUPPLEMENTAL OBJECTIONS TO PLAINTIFF'S WITNESS AND
                         EXHIBIT LIST




       Defendants, by and through counsel, pursuant to this Court's trial order submit the

following supplemental objections to Plaintiff's Updated Proposed Exhibit List. Defendants

reserve the right to amend or modify any of the objections set forth below on the basis of any

stipulation entered into by the parties; corrections, revisions or other modifications to the

underlying exhibits; any order from the Court on outstanding motions; and any ruling from the

Court impacting admissibility. Defendants incorporate by reference all arguments raised in their

Motion in Limine (Doc. 64) and in their prior Objections to Plaintiffs witness and exhibit list

(Doc. 83)

                                     Demonstrative Exhibits

       Defendants object to Plaintiffs updated demonstrative exhibits, Interactive Demonstrative

Exhibit, Trajectory Presentation and video reenactment. (Pl. Exs. 55, 56 and 38). Plaintiff indicated

following the parties final pretrial held on September 12, 2018 that changes would be made to


    FISHEL DOWNEY                                           7775 Walton Parkway       (614) 221-1216 PH
    ALBRECHT & RIBPENHOFF LLP~                              Suite 200                 (614) 221-8769 FX
    Attorneys at Law                                        New Albany, Ohio 43054    www.fisheldowney.com
     Case: 1:15-cv-00210-WHB Doc #: 107 Filed: 11/29/18 2 of 6. PageID #: 2124



Plaintiffs Interactive Demonstrative Exhibit, Trajectory Presentation and video reenactment to

address Defendants' objections raised in their Motion in Limine and Defendants' Objections

Plaintiffs Witness and Exhibit List. Plaintiffs updated demonstrative exhibits have not remedied

the objections raised by Defendants and must be precluded. Defendants incorporate all prior

arguments raised regarding these exhibits and will address additional objections to the specific

updates below.

        Under Fed. R. Evid. 401, evidence is relevant if it has any tendency to make a fact of

consequence more or less probable than it would be without the evidence. Plaintiffs Interactive

Demonstrative Exhibit is irrelevant. Plaintiffs argue that the layout of Garber home is confusing

and this exhibit will orient the jury. The Defendant-Deputies entry into the 3400 Mill Run Road

and subsequent ascension up the stairs is not complicated. There is no justification as to why the

jurors need a visual depiction of these events or replicated still photographs of the home where the

events occurred. See US. v. Williams, 271 F.R.D. 1 at *3-4 (D.D.C. 2010) ("The government has

not provided any persuasive argument as to why the jurors would need a visual depiction of this

event to understand how it occurred."). The Defendant-Deputies and other eyewitnesses will offer

testimony to describe the events that occurred in their own words, nullifying any use for the

reenactment video or photographs. See id. Further, Plaintiffs' Interactive Demonstrative Exhibit

includes the use of timer. There is no indication from the exhibit what the timer is to be used for.

The inclusion of this timer will be confusing to the jury.

        Additionally, Plaintiffs Interactive Demonstrative Exhibit, Trajectory Presentation and

video reenactment should be precluded in their entirety and Plaintiff should not be permitted to

offer any testimony related to either because they materially differ from the actual circumstances

and environment at the 3400 Mill Run Road home on March 16, 2014. Plaintiff argues that her



    FISHEL DOWNEY                                2
                                                             7775 Walton Parkway      (614) 221-1216 PH
    ALBRECHT & RIEPENHOFF LLP-                               Suite 200                (614) 221-8769 FX
    Attorneys at Law                                         New Albany, Ohio 43054   www.fisheldowney.com
     Case: 1:15-cv-00210-WHB Doc #: 107 Filed: 11/29/18 3 of 6. PageID #: 2125



demonstrative exhibits are sufficiently accurate for use at trial. (Doc. 74 Page Id. 1752) This is not

so. Plaintiffs Interactive Demonstrative Exhibit includes a video reenactment (Pl. Ex. 38). The

video reenactment was previously addressed in Defendants' Motion in Limine. (Doc. 64 Page Id.

1485-1488) Video reenactments, such as the one included in Plaintiffs Interactive Demonstrative

Exhibit, "must be ' substantially similar' to those events at issue" to be admissible. US. v. Baldwin,

418 F.3d 575, 579-580 (6th Cir. 2005). Even substantial similarity is sometimes not sufficient to

justify the use of a video reenactment. See US. v. Williams, 271 F.R.D. 1 (D.D.C. 2010). "When

a party generates demonstrative evidence based on conditions that may be dissimilar to the actual

conditions, the dissimilarities create uncertainty that undermines the probative value." Id. at 3,

citing Baldwin, 418 F .3d at 579-80.

        Plaintiffs updated video reenactment has not addressed the arguments raised by

Defendants. First, Plaintiffs reenactment was filmed during the day and does not accurately depict

the events at issue. (Pl. Ex. 55). The Defendant-Deputies arrived at 3400 Mill Run Road after 8: 15

p.m. on March 16, 2014, nighttime, not daytime, like the reenactment video. (Court's Op. and

Order, 7-8, April 5, 2017, DOC # 39). Second, the Defendant-Deputies knocked on the inside

garage door and Matthew Garber answered. (Nicholson Depo. Doc. 32-14 Page Id. 744) This is

not shown on the video. Additionally, when the Defendant-Deputies ascended to the second story

of the home, the door to the room where Brian Garber was located was open, not closed, as

depicted in Plaintiffs video. (Knee Depo. Doc. 32-5 Page Id. 338; Nicholson Depo. DOC# 32-14

Page Id. 755-756; Frazier Depo. DOC# 32-2 Page Id 277-278). Plaintiff made one change to this

reenactment video. Plaintiffs video does not show the bedroom door being opened by the operator

of the camera. However, this change does not remedy Defendants' objection because the video

still presents an inaccurate version of the events at issue as the Defendant-Deputies arrived upstairs



     FISHEL DOWNEY                                3
                                                             7775 Walton Parkway       (6 14) 221 -1216 PH
     ALBRECHT & RIEPENHOFF LLP'"                             Suite 200                 (614) 221-8769 FX
 ,   Attorneys at Law                                        New Albany, Ohio 43054    www.fisheldowney.com
          Case: 1:15-cv-00210-WHB Doc #: 107 Filed: 11/29/18 4 of 6. PageID #: 2126



to an open bedroom door not a closed door.

             What continues to be the most troubling inaccuracy is the depiction of the position of Brian

Garber in both the Interactive Demonstrative Exhibit and the Trajectory Presentation. Plaintiff has

updated these exhibits and they no longer depict Brian Garber with his right hand raised and his

left arm outstretched to his side. However, while Brian Garber' s right hand now appears to be

concealed it does not appear from the image that he is holding an object shaped like a gun. This

image blatantly mischaracterizes the testimony of witnesses in this case. All three deputies testified

that Brian Garber's hands were concealed under his shirt holding an object shaped like a gun.

(Nicholson depo. Doc. 32-14 Page Id. 756-757, 759; Knee depo. Doc. 32-5 Page Id. 340-341 ;

Frazier depo. Doc. 32-2 Page Id. 282,285). All of the officers testified that there was a very distinct

rectangular shaped impression underneath Brian Garber' s shirt. Even Matthew Garber indicated

to BCI investigator Cory Momchilov that Brian was holding an object under his shirt that looked

like a gun. (Momchilov depo. Doc. 32-9 Page ID 447) This is not captured in Plaintiffs

demonstrative exhibits. Instead Plaintiff attempts to put an image before the jury that does not

show Brian holding an object shaped like a gun under his shirt. This will cause jury confusion.

The jury may believe that Brian was not holding such an object under his shirt during the time of

Defendant-Deputies interaction with Brian. See Dunkle v. State, 2006 OK CR 29, 139 P.3d 228, ,r

,r   66-69 (Here the Court found the animated reenactment of a shooting inappropriate and

misleading as the defendant's statements did not support the animation and "[b]ecause the

animations were not fairly representative of the evidence in the case, they were not relevant.")

             In light of crucial   differences between the Interactive Demonstrative Exhibit,          the .

Trajectory Presentation, video reenactment and the actual events at issue in this case, this evidence

lacks any probative value. To the extent there is any probative value, it is clearly outweighed by



         FISHEL DOWNEY                                4
                                                                7775 Walton Parkway       (614) 221-1216 PH
         ALBRECHT & RIBPENHOFF LLP-                             Suite 200                 (614) 221-8769 FX
     =   Attorneys at Law                                       New Albany, Ohio 43054    www. fi shel downey.com
     Case: 1:15-cv-00210-WHB Doc #: 107 Filed: 11/29/18 5 of 6. PageID #: 2127



the prejudicial impact created by the presentation of erroneous or hypothetical material to the jury.

Thus, Plaintiff should be precluded from using her Interactive Demonstrative Exhibit and the

Trajectory Presentation.

 EXHIBIT NO.                DESCRIPTION                ID      OFF.         OBJ. ADMIT      NOT
                                                                                           ADMIT
 Pl. Ex. 38                 Video reenactment
                            clip
 Pl. Ex. 55                 Interactive
                            Demonstrative
 Pl. Ex 56                  Trajectory
                            Presentation

        For all the above reasons, Defendants respectfully request that Plaintiff be precluded from

using Demonstrative Exhibits 38, 55 and 56 and Plaintiff should not be permitted to offer any

testimony related to the same.

                                                Respectfully submitted,

                                                Isl Melanie J. Williamson
                                                Daniel T. Downey (0063753)
                                                Melanie J. Williamson (0079528)
                                                FISHEL DOWNEY ALBRECHT & RIEPENHOFF LLP
                                                7775 Walton Parkway, Suite 200
                                                New Albany, Ohio 43054
                                                (614) 221-1216-Telephone
                                                (614) 221-8769- Fax
                                                ddowney@fisheldowney.com
                                                mwilliamson@fisheldowney.com
                                                Attorneys for Defendants Raymond Frazier, Andrew
                                                Knee and James Nicholson




    FISHEL DOWNEY                                  5
                                                            7775 Walton Parkway       (614) 221-1216 PH
    ALBRECHT & RIEPENHOFF LLP-                              Suite 200                 (614) 221-8769 FX
    Attorneys at Law                                        New Albany, Ohio 43054    www.fisheldowney.co m
      Case: 1:15-cv-00210-WHB Doc #: 107 Filed: 11/29/18 6 of 6. PageID #: 2128




                                  CERTIFICATE OF SERVICE

         I hereby certify that on November 29, 2018, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court's electronic

filing system.



                                                Isl Melanie J. Williamson
                                                Melanie J. Williamson (0079528)
                                                Attorney for Defendant Raymond Frazier, Andrew
                                                Knee and James Nicholson.




     FISHEL DOWNEY                                 6
                                                             7775 Walton Parkway        (614) 221-1216 PH
     ALBRECHT & RIEPENHOFF LLP-                              Suite 200                  (614) 221-8769 FX
 """ Attorneys at Law                                        New Albany, Ohio 43054     www.fisheldowney.com
